                                          Case 4:20-cv-04818-YGR Document 31 Filed 12/10/20 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     FRANK D. RUSSO, ET. AL.,                          Case No. 4:20-cv-04818-YGR
                                   7                  Plaintiffs,                          ORDER VACATING DECEMBER 22, 2020
                                                                                           MOTION HEARING
                                   8            vs.

                                   9     MICROSOFT CORPORATION,
                                                                                           Re: Dkt. No. 25
                                  10                  Defendant.

                                  11

                                  12          Due to conflicts with the Court’s calendar for the month of December 2020, the Court
Northern District of California
 United States District Court




                                  13   VACATES the December 22, 2020 motion hearing regarding defendant Microsoft Corporation’s

                                  14   motion to dismiss. (Dkt. No. 25.) The Court will reset the hearing date at a later date.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: December 10, 2020
                                                                                                YVONNE GONZALEZ ROGERS
                                  18                                                           UNITED STATES DISTRICT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
